Citation Nr: 1413347	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  11-05 529A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for fibromyalgia, to include as secondary to posttraumatic stress disorder (PTSD).   


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his fiancé


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel

INTRODUCTION

The Veteran had qualifying active duty service from March 30, 1988 to September 25, 1991, and other than honorable service from September 26, 1991 to April 1, 1994.  A VA administrative decision held that the period of service between September 26, 1991 to April 1, 1994 was dishonorable for purposes of VA benefits and that no compensation based on such service is payable.  See 38 C.F.R. § 3.12 (2013).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied service connection for fibromyalgia, to include as secondary to PTSD. 

In November 2012, the Veteran and his fiancé testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is of record. 

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  reveals that, with the exception of the transcript from the November 2012 Board hearing, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

Review of the record reveals that the Veteran has alleged clear and unmistakable error (CUE) in the January 2004 rating decision that denied entitlement to service connection for fibromyalgia at the November 2012 Board hearing.  In particular, the Veteran and his representative contend that the RO failed to adjudicate the claim on a direct basis and limited the adjudication to service connection on a secondary basis.  The Veteran and his representative also contend that the RO failed to take into consideration pertinent records available at the time of the rating decision which contained a diagnosis of fibromyalgia.  The claim of CUE has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

As noted in the Introduction, the Veteran has alleged CUE in the January 2004  rating decision that denied service connection for fibromyalgia.  Inasmuch as the issue of whether new and material evidence has been received to reopen the claim of service connection for fibromyalgia is "inextricably intertwined" with the issue of whether there is CUE in the January 2004 rating decision, consideration of the new and material evidence claim must be deferred pending the adjudication of the Veteran's CUE claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

The Board further finds that a remand is necessary to obtain additional records.  A review of the record reveals that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA) and has not worked since 2000.  See undated statement received in October 2009.  A February 2003 fibromyalgia questionnaire, authored by a VA physician, indicates that the examination was done in connection with the application for SSA benefits.  Under 38 U.S.C.A. 
§ 5103A(c)(3), VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  See Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Lind v. Principi, 3 Vet. App. 493 (1992); Murinscak v. Derwinski, 2 Vet. App. 363 (1992).  As the Veteran underwent a fibromyalgia examination in connection with his claim for SSA benefits, which he contends he was later awarded, the Board finds that the SSA records, if any, may be relevant to the claim on appeal.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (held that VA's duty to obtain SSA records was not absolute, and that the duty only extends when the records are believed to be relevant).  Therefore, on remand, all reasonable attempts should be made to obtain a copy of the SSA decision and any associated records.  

Additionally, the Veteran testified that he received treatment for fibromyalgia at the VA Medical Center (VAMC) in Chicago, Illinois, beginning in September 2001.  At present, the file only contains Chicago VAMC records dated from October 2002.  Notably, the VA physician, Dr. J.S., indicated that the Veteran's first visit to him was in October 2002; however, as the Veteran contends he received relevant VA treatment from September 2001, a request for any relevant records dated prior to October 2002 should be made.  Further, the Veteran testified that he moved to Connecticut in 2005 and currently receives treatment at the VAMC in West Haven, Connecticut, since that time.  At present, the file contains treatment records submitted by the Veteran from West Haven VAMC dated from January 2006 to August 2009.  Thus, any additional outstanding VA treatment records should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding, relevant VA treatment records from the Chicago VAMC dated from September 2001 to October 2002.  Also, obtain any outstanding, relevant VA treatment records from West Haven VAMC dated from August 2009 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

3.  After adjudicating the referred claim of CUE in the January 2004 rating decision that denied service connection for fibromyalgia, and conducting any other development deemed necessary, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed.  The purpose of this Remand is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


